DETAILED ACTION

Primary Examiner acknowledges Claims 11-24 are pending in this application, with Claims 11-24 having been newly added, and Claims 1-10 having been cancelled by preliminary amendment on April 14, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because
Reference character “3100” has been used to designate “seal-forming structure” and “seal-forming portion” (Para 0358).  Appropriate correction is required.
Reference character “3314” has been used to designate “respective ends” and “lateral ends” (Para 0385).  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character “3100” has been used to designate “seal-forming structure” and “seal-forming portion” (Para 0358).  Appropriate correction is required.
Reference character “3314” has been used to designate “respective ends” and “lateral ends” (Para 0385).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The subject matter of Claim 15 including the features of “the textile membrane has a dome shape in a corner region of the textile membrane” appears to be a substantial duplicate limitation to the subject matter as presented in Claim 11, Last paragraph.  Thus, it appears the subject matter presented in Claim 15 fails to further limit the subject matter of the claim upon which it depends.  Appropriate correction and clarification is required.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baigent et al. (2017/0326320, which is a national state entry of PCT/AU2015/050745, published June 2, 2016 - more than one year outside of the grace period from the effectively filed date of this instant application).
As to Claims 11 and 15, Baigent discloses a patient interface (3000, “non-invasive patient interface 3000” Para 0285) for sealed delivery of a flow of air (via 4000, “an RPT device 4000 for supplying pressurised air to the patient 1000 via an air circuit 4170 to a patient interface 3000.” Para 0284) at a continuously positive pressure (“Continuous Positive Airway Pressure (CPAP) therapy has been used to treat Obstructive Sleep Apnea (OSA).”  Para 0015) with respect to ambient air pressure to an entrance of to the patient’s airways including at least entrance of a patient’s nares (“A patient interface may be used to interface respiratory equipment to its wearer, for example by providing a flow of air to an entrance to the airways. The flow of air may be provided via a mask to the nose and/or mouth, a tube to the mouth or a tracheostomy tube to the trachea of a patient.” Para 0021), wherein the patient interface (3000) is configured to maintain a therapy pressure in the range of about 4 cm of water to about 30 cm of water above ambient air pressure in use (“Depending upon the therapy to be applied, the patient interface may form a seal, e.g., with a region of the patient's face, to facilitate the delivery of gas at a pressure at sufficient variance with ambient pressure to effect therapy, e.g., at a positive pressure of about 10 cmH.sub.2O relative to ambient pressure.” Para 0021), throughout a patient’s respiratory cycle, while the patient is sleeping, to ameliorate sleep disordered breathing (“maintain a therapy pressure in a range of about 4 cmH2O to about 30 cmH2O above ambient air pressure in use, throughout the patient's respiratory cycle, while the patient is sleeping, to ameliorate sleep disordered breathing.” Para 0068), said patient interface (3000) comprising: a plenum chamber (3200, best seen Fig. 7A, “a plenum chamber 3200” Para 0285) at least partially forming a cavity pressurizable to a therapeutic pressure of at least 6 cm of water above ambient pressure (“about 10 cmH.sub.2O relative to ambient pressure.” Para 0021), said plenum chamber (3200) including a plenum chamber inlet port (3600, best seen Fig. 7A, “one form of connection port 3600 for connection to air circuit 4170” Para 0285) sized and structured to receive a flow of air (via 4000, “an RPT device 4000 for supplying pressurised air to the patient 1000 via an air circuit 4170 to a patient interface 3000.” Para 0284) at the therapeutic pressure for breathing by a patient; and a seal forming structure (3100, best seen Fig. 21B, “a seal-forming structure 3100” Para 0285) having a textile membrane (3109, “the cushion membrane layer 3109 is made of a textile or fabric material that may be impermeable to air. This textile cushion membrane layer 3109 may provide benefits of being soft and comfortable to be worn against the patient's skin.” Para 0317) constructed and arranged to form a seal with a region of the patient’s face surrounding an entrance to the patient’s airways (“a fabric membrane 3109 that may be pressure activated to seal with the patient's airways.” Para 0331), said textile membrane having at least one hole (3101, “The seal forming structure may have an opening 3101 through which the patient's airways may be provided with the supply of gas at positive pressure.” Para 0305) formed therein such that the flow of air at said therapeutic pressure is delivered to at least an entrance to the patient’s nares, the seal forming structure (3100) constructed and arranged to maintain said therapeutic pressure in the cavity through the patient’s respiratory cycle in use (“about 10 cmH.sub.2O relative to ambient pressure.” Para 0021), wherein the textile membrane (3109) comprises a textile material and a membrane layer applied thereto to make the textile material substantially air impermeable (“The textile/fabric material of the textile membrane 3109 may be coated with polyurethane (PU) to make it air impermeable by occluding any gaps between the woven/knitted textile fibres.” Para 0332), the textile material being weft knit textile (“knitting across the width of fabric is called weft knitting” Para 0377), wherein the seal-forming structure includes a flexible support structure (3103/3108 - “the clip 3103 is formed from a rigid plastic material and a silicone cushion 3108 may be overmolded onto the clip 3103.” Para 0320, also see: “The clip 3103 may be structured to engage the plenum chamber 3200 with at least one of a snap-fit, a press fit, and a friction fit. The clip 3103 may be permanently attached to the seal forming structure 3100 such that separation of these components would damage at least one of them. The clip 3103 may be made from a rigid plastic material, a thermoplastic elastomer (TPE), and/or silicone.” Para 0308) to support the textile membrane (3109), the support structure (3103/3108) comprising silicone (“silicone cushion 3108” Para 0320; and ”The clip 3103 may be made from a rigid plastic material, a thermoplastic elastomer (TPE), and/or silicone.” Para 0308) and being connected to the plenum chamber (3200), the support structure (3103/3108) being stiffer than the textile membrane (3109), wherein the plenum chamber (3200) comprises silicone (“a silicone portion of the plenum chamber 3200” Para 0465) and the support structure (3103/3108) is integrally formed with the plenum chamber (3200) as a one piece structure (“The plenum chamber 3200 may also include the side straps 3301 of the positioning and stabilising structure 3300 formed integrally therewith.” Para 0326; “a rigidiser arm frame 3309 that is sandwiched between the seal forming structure 3100 and the plenum chamber 3200 and then the three components are welded together.” Para 0316), wherein the textile membrane (3109) is attached to the support structure (3103/3108) along an outer perimeter (best seen Fig. 21B) of the textile membrane (3109) such that the textile membrane (3109) extends radially inwardly beyond the support structure (3103/3108), wherein, in use, the textile membrane (3109) is configured to press against the patient’s face such that the patient’s nose is not received in the cavity (based on the presence of 3102 - “a mesh structure 3102 is integrated into the seal forming structure 3100 at the opening 3101. The mesh structure 3102 may be a filtering material to filter undesirable particulate matter from the flow of pressurized gas before the gas reaches the patient's airways.” Para 0306, best seen Figure 6C), and wherein the textile membrane (3109) has a dome shape (best seen Figures 3G and 3H, “Dome and saddle regions are indicated.” Para 105; “Two saddle regions and a dome region are indicated.” Para 106; also see: “Saddle region: A region where at each point, the principal curvatures have opposite signs, that is, one is positive, and the other is negative (depending on the direction to which the imaginary person turns, they may walk uphill or downhill).  Dome region: A region where at each point the principal curvatures have the same sign, e.g. both positive (a “concave dome”) or both negative (a “convex dome”). ” Paras 0646-0647) in a corner region of the textile membrane (3109) configured to seal against the patient’s subalare (“Subalare: The point at the lower margin of the alar base, where the alar base joins with the skin of the superior (upper) lip.” Para 0606) and a saddle shape (best seen Figures 3G and 3H, “Dome and saddle regions are indicated.” Para 105; “Two saddle regions and a dome region are indicated.” Para 106; also see: “Saddle region: A region where at each point, the principal curvatures have opposite signs, that is, one is positive, and the other is negative (depending on the direction to which the imaginary person turns, they may walk uphill or downhill).  Dome region: A region where at each point the principal curvatures have the same sign, e.g. both positive (a “concave dome”) or both negative (a “convex dome”). ” Paras 0646-0647) at a lower central region of the textile membrane (3109) configured to seal against the patient’s subnasale (“Subnasal point: Located on the soft tissue, the point at which the columella merges with the upper lip in the midsagittal plane.” Para 0607). 
As to Claim 12, Baigent discloses the therapeutic pressure (“about 10 cmH.sub.2O relative to ambient pressure.” Para 0021) in the cavity urges the textile membrane (3109) toward the face to assist the textile membrane in forming a seal with the patient’s face (“a fabric membrane 3109 that may be pressure activated to seal with the patient's airways.” Para 0331).  
As to Claim 13, Baigent discloses the at least one hole (3101) in the textile membrane (3109) comprises two holes (3101/3101, best seen Figure 22A) and a bridge portion (defined by the region between 3101/3101) is disposed between two holes (3101/3101) in the textile membrane (3109), wherein the bridge portion (defined by the region between 3101/3101) is buckled with excess material to allow the textile membrane (3109) to expand to accommodate different size noses. 
As to Claim 14, Baigent discloses the support structure (3103/3108) comprises silicone (“silicone cushion 3108” Para 0320; and ”The clip 3103 may be made from a rigid plastic material, a thermoplastic elastomer (TPE), and/or silicone.” Para 0308) and the textile membrane (3109) is molded (“Overmolding the clip 3103 to the seal forming structure 3100 may result in at least one of mechanical bond and a chemical bond to be formed therebetween.” Para 0309) to an inner edge of the support structure (3103/3108).
As to Claim 16, Baigent discloses the textile membrane (3109) is attached to the support structure (3103/3108) in a manner that causes the textile membrane (3109) to be in tension prior to use  (“The seal forming structure 3100 may be overmoulded to a clip 3103 for assembly to the plenum chamber 3200. Alternatively, the seal forming structure 3100 may be glued to the clip 3103 for the purpose of being assembled to the plenum chamber 3200. FIG. 39C shows the laminated foam undercushion 3114 with the air-tight membrane 3109 on top surface of the seal forming structure 3100. The seal forming structure 3100 may be attached to the plenum chamber 3200 via a moulded on clip 3103 or may be glued to the plenum chamber 3200.” Para 0341).  Regarding the tension prior to use feature, Baigent discloses “The textiles used maybe multi-directional elastic textiles” (Para 0345), wherein the construction of the fabric “a predetermined number of yarns per square centimetre to provide a predetermined amount of elasticity and flexibility” (Para 0382) such that the manner of manufacture “can avoid residual stress and improve tensile and impact strength” (Para 0380).  Consequently, prior to the  application of the textile membrane (3109) to the user, the textile membrane is in tension, upon which the application of pressure through the positioning and stabilizing structure to engage the patient interface upon the face of the wearer effectuate a compression action as the stretched/tensioned fabric is now being squeezed/compressed to form a seal with the face of the user. 
As to Claim 17, as addressed in Claim 16 regarding the tension feature, prior to the  application of the textile membrane (3109) to the user, the textile membrane is in tension, upon which the application of pressure through the positioning and stabilizing structure to engage the patient interface upon the face of the wearer effectuate a compression action as the stretched/tensioned fabric is now being squeezed/compressed to form a seal with the face of the user.  Additionally, Baigent discloses “Saddle region: A region where at each point, the principal curvatures have opposite signs, that is, one is positive, and the other is negative (depending on the direction to which the imaginary person turns, they may walk uphill or downhill).  Dome region: A region where at each point the principal curvatures have the same sign, e.g. both positive (a “concave dome”) or both negative (a “convex dome”). ” Paras 0646-0647).  The region which is in tension prior to use is the saddle region, whilst the region that is un-tensioned prior to use is the dome region.   The effect of the patient interface compressing on the face causes a variation in the forces applied wherein the saddle region becomes more compressed than the dome region. 
As to Claims 18 and 19, as addressed in Claim 16 regarding the tension feature, Baigent discloses “The textiles used maybe multi-directional elastic textiles” (Para 0345).  As best shown in Figures 3G and 3H, there are 4 quadrants which relate the elasticity in each dome and saddle region.  As shown in the saddle region, the elasticity and curvature is greater than in the dome region. 
As to Claim 20, Baigent discloses the textile membrane (3109) having the membrane layer for air impermeability may be made of silicone (“Rendering the textile air-impermeable may be accomplished by applying a sealing material (e.g., silicone) to the textile in a liquid or molten state such that the spaces between the woven threads of the textile are occluded when the sealing material hardens.” Para 0296). 
As to Claim 21, Baigent discloses the textile membrane (3109) may include a textile material of various materials including “yarn may be fully cotton, partially cotton, fully polyester, partially polyester, nylon, silicone, elastane and/or polypropylene.” (Para 0382). 
As to Claims 22 and 23, Baigent discloses the patient interface (3000) may be of various configurations “including nasal masks, full-face masks, nasal pillows, nasal puffs and oro-nasal masks.” (Para 0032).
As to Claim 24, Baigent discloses the patient interface (3000), additionally including a respiratory pressure therapy device (4000, “a supply of air at positive pressure from an RPT device 4000” Para 0084) to supply breathable gas at positive pressure (“about 10 cmH.sub.2O relative to ambient pressure.” Para 0021); and an air delivery tube (4170, “Air from the RPT device 4000 is humidified in a humidifier 5000, and passes along an air circuit 4170 to the patient 1000.” Para 0084) to pass the breathable gas from the RPT device (4000) to the patient interface (3000). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785